--------------------------------------------------------------------------------


Exhibit 10.14
 
CONTINENTAL AIRLINES, INC.
 


 
LONG TERM INCENTIVE AND RSU PROGRAM
 


 
I.   PURPOSE OF PROGRAM
 
1.1 Purpose.  This Continental Airlines, Inc. Long Term Incentive and RSU
Program (the “Program”) has been adopted by the Human Resources Committee of the
Board of Directors of Continental Airlines, Inc., a Delaware corporation (the
“Company”), to implement in part the Performance Award provisions of the
Continental Airlines, Inc. Incentive Plan 2010 (as amended from time to time,
the “Incentive Plan 2010”), and is intended to provide a method for attracting,
motivating, and retaining key employees to assist in the development and growth
of the Company and its Subsidiaries.  The Program and Awards hereunder shall be
subject to the terms of the Incentive Plan 2010, including the limitations on
the maximum amount of compensation that may be paid with respect to Performance
Awards (as such term is defined in the Incentive Plan 2010) as provided therein.
 
II.   DEFINITIONS AND CONSTRUCTION
 
2.1 Definitions.  Where the following words and phrases are used in the Program,
they shall have the respective meanings set forth below, unless the context
clearly indicates to the contrary:
 
(a) “Administrator” means the Committee or the Chief Executive Officer of the
Company (if the Chief Executive Officer is a director of the Company), subject
to the provisions of Section 3.1.
 
(b) “Award” means, with respect to each Participant for a Performance Period,
such Participant’s opportunity to earn a Payment Amount for such Performance
Period, upon the satisfaction of the terms and conditions of the
Program.  Awards shall relate to an LTIP Performance Target (“LTIP Awards”) or a
Profit Based RSU Performance Target (“Profit Based RSU Awards”).  Awards
hereunder constitute Performance Awards (as such term is defined in the
Incentive Plan 2010) under the Incentive Plan 2010.
 
(c) “Award Notice” means a written notice issued by the Company to a Participant
evidencing such Participant’s receipt of an Award with respect to a Performance
Period.
 
(d) “Base Amount” means, with respect to a Participant, the sum of (i) the
Participant’s base annual salary payable by the Company or a Subsidiary, plus
(ii) an additional amount equal to the amount described in clause (i) multiplied
by the Participant’s Base Amount Multiple.
 
(e) “Base Amount Multiple” means, with respect to a Participant who receives an
LTIP Award for an LTIP Performance Period, the percentage established by the
Committee as the Base Amount Multiple with respect to such Award pursuant to
Section 3.1.
 
(f) “Basis Point” means one one-hundredth of one percent (0.01%).
 
(g) “Board” means the Board of Directors of the Company
 
(h) “Cash Hurdle” means, with respect to an LTIP Performance Period or a Profit
Based RSU Performance Period, the dollar amount established by the Committee as
the Cash Hurdle with respect to such Performance Period pursuant to Section 3.1,
and achievement of the Cash Hurdle means (i) in the case of an LTIP Performance
Period, that the Company’s cash, cash equivalents and short term investments
(excluding restricted cash, cash equivalents and short term investments) at the
end of such Performance Period, as reflected on the regularly prepared and
publicly available balance sheet of the Company and its consolidated
subsidiaries prepared in accordance with applicable accounting rules, is equal
to or greater than the dollar amount established by the Committee as the Cash
Hurdle for such Performance Period, and (ii) in the case of a Profit Based RSU
Performance Period, that the Company’s cash, cash equivalents and short term
investments (excluding restricted cash, cash equivalents and short term
investments) at the end of the Fiscal Year prior to the applicable Specified
Payment Date (the “Cash Hurdle Measurement Date”), as reflected on the regularly
prepared and publicly available balance sheet of the Company and its
consolidated subsidiaries prepared in accordance with applicable accounting
rules, is equal to or greater than the dollar amount established by the
Committee as the Cash Hurdle for such Performance Period.
 
(i) “Change in Control” means a “Change in Control” as defined in the Incentive
Plan 2010 as in effect on the date the Incentive Plan 2010 is approved by the
stockholders of the Company.
 
(j) “Code” means the Internal Revenue Code of 1986, as amended.
 
(k) “Committee” means a committee of the Board comprised solely of two or more
outside directors (within the meaning of the term “outside directors” as used in
section 162(m) of the Code).  Such committee shall be the Human Resources
Committee of the Board unless and until the Board designates another committee
of the Board to serve as the Committee.
 
(l) “Company” means Continental Airlines, Inc., a Delaware corporation.
 
(m) “Company Stock” means the Class B common stock, par value $0.01 per share,
of the Company.
 
(n) “Cumulative Profit Sharing Pool” means, with respect to the last day of a
Fiscal Year in a Profit Based RSU Performance Period, the aggregate amount of
the Profit Sharing Pools, if any, for such Fiscal Year and for all prior Fiscal
Years in such Profit Based RSU Performance Period.
 
(o) “Cumulative Profit Sharing Pool Target” means, with respect to a Profit
Based RSU Performance Period, the dollar amount established by the Committee as
the Cumulative Profit Sharing Pool Target with respect to such Performance
Period pursuant to Section 3.1.  The Committee may set multiple levels
(including through interpolation) for the Cumulative Profit Sharing Pool Target
that may apply to a single Profit Based RSU Performance Period (and each such
level is referred to herein as a “Cumulative Profit Sharing Pool Target Level”),
and the Payout Structure relating to the Profit Based RSU Award for such
Performance Period may specify different Profit Based RSU Payment Percentages
depending on the Cumulative Profit Sharing Pool Target Level achieved (including
the interpolation of Profit Based RSU Payment Percentages if the Cumulative
Profit Sharing Pool Target Levels include interpolated levels).  Achievement of
a Cumulative Profit Sharing Pool Target means that, as of the last day of a
Fiscal Year in the Profit Based RSU Performance Period, the Cumulative Profit
Sharing Pool equals or exceeds a Cumulative Profit Sharing Pool Target Level
that has not been so achieved as of the last day of any prior Fiscal Year in
such Profit Based RSU Performance Period (and the Cumulative Profit Sharing Pool
Target shall be deemed achieved for such Fiscal Year only with respect to the
highest such Cumulative Profit Sharing Pool Target Level so achieved for such
Fiscal Year).
 
(p) “Disability” or “Disabled” means, with respect to a Participant, that such
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of such Participant’s employer.
 
(q) “EBITDAR” means, with respect to the Company and each company in the
Industry Group and each LTIP Performance Period, the aggregate earnings of the
Company or such company and its consolidated subsidiaries during the Performance
Period, determined prior to the charges, costs, and expenses associated with
interest, income taxes, depreciation, amortization, and aircraft rent.  EBITDAR
shall be determined based on the regularly prepared and publicly available
statements of operations of the Company and each company in the Industry Group
prepared in accordance with applicable accounting rules (and if necessary to
determine certain items, based on Form 41 data filed by the Company or such
company with the Department of Transportation); provided, however, that EBITDAR
shall be adjusted to exclude (i) non-operating income or expense, (ii)
write-offs of assets (including aircraft and associated parts), (iii) one-time
gains or losses from the disposal of assets, and (iv) any other item of gain,
loss, or expense determined to be special, extraordinary or unusual in nature or
infrequent in occurrence, in each case under clauses (i), (ii), (iii) and (iv)
as determined by the Committee in accordance with applicable accounting
rules.  If the fiscal year of a company in the Industry Group is not the
calendar year, then such company’s EBITDAR for an LTIP Performance Period shall
be determined based upon the fiscal quarters of such company that coincide with
the fiscal quarters contained in such Performance Period. Further, if a company
in the Industry Group provides publicly available statements of operations with
respect to its airline business that are separate from the statements of
operations provided with respect to its other businesses, then such company’s
EBITDAR shall be determined based solely upon the separately provided statements
of operations pertaining to its airline business.
 
(r) “EBITDAR Margin” means, with respect to the Company and each LTIP
Performance Period, the cumulative EBITDAR for the Company for such Performance
Period divided by the Company’s cumulative revenues (determined on a
consolidated basis based on the regularly prepared and publicly available
statements of operations of the Company prepared in accordance with applicable
accounting rules) over such Performance Period; provided, however, that, such
cumulative revenues shall be adjusted to exclude any item determined to be
special, extraordinary or unusual in nature or infrequent in occurrence as
determined by the Committee in accordance with applicable accounting rules.
 
(s) “Eligible Employee” means any individual who is a staff vice president or
more senior officer of the Company or a Subsidiary.
 
(t) “Entry EBITDAR Margin” means, with respect to each LTIP Performance Period,
the percentage determined by dividing (i) the cumulative EBITDAR of all
companies in the Industry Group for such Performance Period by (ii) all such
companies’ cumulative revenues (determined as provided in Section 2.1(r) with
respect to the Company) over such Performance Period.  If the fiscal year of a
company in the Industry Group is not the calendar year, then such company’s
cumulative revenues for an LTIP Performance Period shall be determined based
upon the fiscal quarters of such company that coincide with the fiscal quarters
contained in such Performance Period.  Further, if a company in the Industry
Group provides publicly available statements of operations with respect to its
airline business that are separate from the statements of operations provided
with respect to its other businesses, then such company’s cumulative revenues
shall be determined based solely upon the separately provided statements of
operations pertaining to its airline business.
 
(u) “Entry Level LTIP Percentage” means, with respect to each Participant who
receives an LTIP Award for an LTIP Performance Period, the percentage
established by the Committee as the Entry Level LTIP Percentage for such
Participant with respect to such Award pursuant to Section 3.1.
 
(v) “Fiscal Year” means each 12-consecutive month period commencing on
January 1.
 
(w) “Incentive Plan 2010” means the Continental Airlines, Inc. Incentive Plan
2010, as amended from time to time.
 
(x) “Industry Group” means, with respect to each LTIP Performance Period, the
companies determined in accordance with the provisions of Article V for such
Performance Period.
 
(y) “LTIP Performance Period” means each three-year period commencing on the
first day of a calendar year that begins on or after January 1,
2010.  Notwithstanding the foregoing, no new LTIP Performance Period shall
commence on or after the date upon which a Change in Control occurs, unless
otherwise determined by the Committee.
 
(z) “Market Value per Share” means, as of any specified date, the simple average
of the closing sales prices of Company Stock in the principal securities market
in which the Company Stock is then traded over the 20 most recent consecutive
Trading Days ending on the last Trading Day preceding the specified date,
adjusted appropriately by the Committee for any stock splits, stock dividends,
reverse stock splits, special dividends or other similar matters occurring
during or with respect to any relevant measurement period.
 
(aa) “Maximum Aggregate Payment Amount” means an amount equal to the product of
(i) the Profit Based RSU Payment Percentage applicable to the highest Cumulative
Profit Sharing Pool Target Level established by the Committee with respect to
such Award multiplied by (ii) a dollar amount determined by the Committee in its
sole discretion; provided, however, that the Committee may, in its sole
discretion, determine whether or not to establish a Maximum Aggregate Payment
Amount with respect to any particular RSU.  The Maximum Aggregate Payment
Amount, if any, with respect to an RSU subject to an outstanding Profit Based
RSU Award shall be subject to appropriate adjustment by the Committee for any
stock splits, stock dividends, reverse stock splits, special dividends or other
similar matters relating to Company Stock occurring after the date of grant of
such Award.
 
(bb) “Participant” means an Eligible Employee who has received an Award under
the Program with respect to a Performance Period pursuant to Section 4.1.
 
(cc) “Payment Amount” (A) with respect to LTIP Awards means, with respect to
each Participant and each LTIP Performance Period for which the LTIP Performance
Target is satisfied, an amount equal to (i) such Participant’s Base Amount in
effect as of the earlier of (1) the last day of such LTIP Performance Period,
(2) the date of such Participant’s death, Disability or Retirement, or (3) the
day immediately preceding the date upon which such Participant suffers a
Qualifying Event on or after the occurrence of a Change in Control, multiplied
by (ii) the Payout Percentage applicable to such Participant for such LTIP
Performance Period, and (B) with respect to each Profit Based RSU Award and
related Profit Based RSU Performance Period, means each amount payable pursuant
to Section 6.2(b), 6.3(b) and 6.4(b).  Notwithstanding the foregoing, a Payment
Amount may be pro-rated as provided in the Program.
 
(dd) “Payout Percentage” means, with respect to each Participant for an LTIP
Performance Period for which the LTIP Performance Target is satisfied, a
percentage, determined as of the earlier of (i) the last day of such Performance
Period, (ii) the date of such Participant’s death, Disability or Retirement, or
(iii) the day immediately preceding the date upon which such Participant suffers
a Qualifying Event on or after the occurrence of a Change in Control, equal to
such Participant’s Entry Level LTIP Percentage plus (A) if the Company’s EBITDAR
Margin with respect to such Performance Period exceeds the Entry EBITDAR Margin
with respect to such Performance Period, an additional percentage equal to (x)
such Participant’s Target Level LTIP Percentage divided by (y) the difference
between the Target EBITDAR Margin with respect to such Performance Period and
the Entry EBITDAR Margin with respect to such Performance Period (expressed in
Basis Points), for each Basis Point that the Company’s EBITDAR Margin with
respect to such Performance Period exceeds the Entry EBITDAR Margin with respect
to such Performance Period, up to and including the Target EBITDAR Margin with
respect to such Performance Period, and (B) if the Company’s EBITDAR Margin with
respect to such Performance Period exceeds the Target EBITDAR Margin with
respect to such Performance Period, an additional percentage equal to (x) such
Participant’s Stretch Level LTIP Percentage divided by (y) the difference
between the Stretch EBITDAR Margin with respect to such Performance Period and
the Target EBITDAR Margin with respect to such Performance Period (expressed in
Basis Points), for each Basis Point that the Company’s EBITDAR Margin with
respect to such Performance Period exceeds the Target EBITDAR Margin with
respect to such Performance Period, up to and including the Stretch EBITDAR
Margin with respect to such Performance Period.
 
(ee) “Payout Structure” means, with respect to each Profit Based RSU Performance
Period, a Profit Based RSU Payment Percentage determined by the Committee to
apply to each Cumulative Profit Sharing Pool Target Level relating to such
Performance Period.  The Payout Structure for each Profit Based RSU Performance
Period shall be established by the Committee pursuant to Section 3.1.
 
(ff) “Performance Period” means an LTIP Performance Period or a Profit Based RSU
Performance Period, as applicable or as the context requires.
 
(gg) “Performance Target” means (A) with respect to an LTIP Performance Period,
that (1) the Cash Hurdle with respect to such Performance Period has been
achieved, and (2) the Company’s EBITDAR Margin with respect to such Performance
Period equals or exceeds the Entry EBITDAR Margin with respect to such
Performance Period (clauses (A)(1) and (2) together, the “LTIP Performance
Target”), and (B) with respect to a Profit Based RSU Performance Period, that,
as of the last day of a Fiscal Year in such Performance Period, the Cumulative
Profit Sharing Pool Target for such Performance Period has been achieved (clause
(B), the “Profit Based RSU Performance Target”).
 
(hh) “Profit Based RSU Payment Percentage” means, with respect to each Profit
Based RSU Performance Period, the percentage of the RSUs subject to the related
Profit Based RSU Award for which payments may be made under the Program upon
achievement of a particular Cumulative Profit Sharing Pool Target Level relating
to such Performance Period.  The Profit Based RSU Payment Percentages for a
Profit Based RSU Performance Period shall be determined by the Committee in
connection with the Committee’s determination of the Payout Structure for such
Performance Period.
 
(ii) “Profit Based RSU Performance Period” means each period established by the
Committee pursuant to Section 3.1 that consists of one or more consecutive
Fiscal Years that begin on or after January 1, 2010.
 
(jj) “Profit Sharing Pool” means, with respect to each Fiscal Year, the “Annual
Award Pool” for such Fiscal Year determined under (and based on the definition
of such term set forth in) the Company’s broad-based profit sharing plan (the
“PSP”) as in effect on the 90th day of the Profit Based RSU Performance Period
that includes such Fiscal Year; provided, however, that any Minor Pool (as
defined in the PSP) with respect to a Fiscal Year that ended prior to the
beginning of any Profit Based RSU Performance Period shall not be included in
the Profit Sharing Pool with respect to a Fiscal Year in such Performance
Period.
 
(kk) “Program” means this Continental Airlines, Inc. Long Term Incentive and RSU
Program, as amended from time to time.
 
(ll) “Qualifying Event” means, with respect to a Participant, the termination of
such Participant’s employment with the Company under circumstances which would
permit such Participant to receive a Termination Payment or Monthly Severance
Amount (as such terms are defined in such Participant’s employment agreement),
or similar payment, pursuant to any contract of employment between such
Participant and the Company or any Subsidiary.
 
(mm) “Retirement,” “Retires” or “Retired” means retirement of a Participant from
employment with the Company pursuant to the provisions of the Continental
Retirement Plan, as amended from time to time.
 
(nn) “RSUs” means the method of denominating Profit Based RSU Awards, which
shall be granted in whole numbers and which are denominated in Company Stock for
purposes of Incentive Plan 2010.  The number of RSUs subject to an outstanding
Profit Based RSU Award shall be subject to appropriate adjustment by the
Committee for any stock splits, stock dividends, reverse stock splits, special
dividends or other similar matters relating to Company Stock occurring after the
date of grant of such Award and during or with respect to the applicable
Performance Period.
 
(oo) “Section 16” means Section 16 of the Securities Exchange Act of 1934, as
amended (including any successor section to the same or similar effect).
 
(pp) “Specified Payment Date” means, with respect to a Profit Based RSU
Performance Target that is achieved for any Profit Based RSU Performance Period
as of the last day of a Fiscal Year, (i) with respect to a payment under Section
6.2(b)(i) for such Fiscal Year, the first day of the 3rd month following the end
of such Fiscal Year, (ii) with respect to a payment under Section 6.2(b)(ii) for
such Fiscal Year, the first day of the 15th month following the end of such
Fiscal Year, and (iii) with respect to a payment under Section 6.2(b)(iii) for
such Fiscal Year, the first day of the 27th month following the end of such
Fiscal Year.  With respect to each Fiscal Year during a Profit Based RSU
Performance Period for which a Profit Based RSU Performance Target is achieved,
the Specified Payment Date referred to in clause (i) of the preceding sentence
is referred to herein as the “First Specified Payment Date,” the Specified
Payment Date referred to in clause (ii) of the preceding sentence is referred to
herein as the “Second Specified Payment Date,” and the Specified Payment Date
referred to in clause (iii) of the preceding sentence is referred to herein as
the “Third Specified Payment Date.”  Notwithstanding the foregoing, a Specified
Payment Date may be deferred as provided in Section 6.2(b).
 
(qq) “Stretch EBITDAR Margin” means, with respect to an LTIP Performance Period,
the percentage established by the Committee to be the Stretch EBITDAR Margin
with respect to such Performance Period pursuant to Section 3.1, which shall be
expressed as the Target EBITDAR Margin plus that number of Basis Points
established by the Committee pursuant to Section 3.1.
 
(rr) “Stretch Level LTIP Percentage” means, with respect to each Participant who
receives an LTIP Award for an LTIP Performance Period, the percentage
established by the Committee as the Stretch Level LTIP Percentage for such
Participant with respect to such Award pursuant to Section 3.1.
 
(ss) “Subsidiary” for purposes of participation in the Program means any entity
(other than the Company) with respect to which the Company, directly or
indirectly through one or more other entities, owns equity interests possessing
50 percent or more of the total combined voting power of all equity interests of
such entity (excluding voting power that arises only upon the occurrence of one
or more specified events).
 
(tt) “Target EBITDAR Margin” means, with respect to an LTIP Performance Period,
the percentage established by the Committee to be the Target EBITDAR Margin with
respect to such Performance Period pursuant to Section 3.1, which shall be
expressed as the Entry EBITDAR Margin plus that number of Basis Points
established by the Committee pursuant to Section 3.1.
 
(uu) “Target Level LTIP Percentage” means, with respect to each Participant who
receives an LTIP Award for an LTIP Performance Period, the percentage
established by the Committee as the Target Level LTIP Percentage for such
Participant with respect to such Award pursuant to Section 3.1.
 
(vv) “Trading Day” means a day during which trading in securities generally
occurs in the principal securities market in which Company Stock is traded.
 
2.2 Number, Gender, Headings, and Periods of Time.  Wherever appropriate herein,
words used in the singular shall be considered to include the plural, and words
used in the plural shall be considered to include the singular.  The masculine
gender, where appearing in the Program, shall be deemed to include the feminine
gender.  The headings of Articles, Sections, and Paragraphs herein are included
solely for convenience.  If there is any conflict between such headings and the
text of the Program, the text shall control.  All references to Articles,
Sections, and Paragraphs are to the Program unless otherwise indicated.  Any
reference in the Program to a period or number of days, weeks, months, or years
shall mean, respectively, calendar days, calendar weeks, calendar months, or
calendar years unless expressly provided otherwise.
 
III.   ADMINISTRATION
 
3.1 Administration by the Administrator.  The Program shall be administered by
the Administrator, so that (i) Awards made to, and the administration (or
interpretation of any provision) of the Program as it relates to, any person who
is subject to Section 16, shall be made or effected by the Committee, and (ii)
Awards made to, and the administration (or interpretation of any provision) of
the Program as it relates to, any person who is not subject to Section 16, shall
be made or effected by the Chief Executive Officer of the Company (or, if the
Chief Executive Officer is not a director of the Company, the Committee), unless
the Program specifies that the Committee shall take specific action (in which
case such action may only be taken by the Committee) or the Committee (as to any
Award described in this clause (ii) or the administration or interpretation of
any specific provision of the Program) specifies that it shall serve as
Administrator.  Notwithstanding the foregoing, the Committee may from time to
time in its discretion put any conditions and restrictions on the powers that
may be exercised by the Chief Executive Officer of the Company in his or her
capacity as Administrator.  The action of a majority of the members of the
Committee will be the act of the Committee.
 
The Committee may from time to time in its discretion establish in writing for
purposes of the Program a Profit Based RSU Performance Period that consists of
one or more consecutive Fiscal Years.  The Committee shall, within 90 days after
the first day of each Performance Period commencing on or after January 1, 2010
(but in no event after the date required for a performance goal to be considered
preestablished under section 162(m) of the Code), establish in writing for
purposes of the Program: (i) for LTIP Awards, (A) the applicable Target EBITDAR
Margin and Stretch EBITDAR Margin (such that at all times the Stretch EBITDAR
Margin shall be higher than the Target EBITDAR Margin, which in turn shall be
higher than the Entry EBITDAR Margin) and the Cash Hurdle for each such
Performance Period and (B) the Base Amount Multiple, Entry Level LTIP
Percentage, Target Level LTIP Percentage and Stretch Level LTIP Percentage for
each Participant with respect to such Performance Period, and (ii) for Profit
Based RSU Awards, the Cash Hurdle, the Cumulative Profit Sharing Pool Target
Levels (including the Cumulative Profit Sharing Pool Target Level that shall
apply for purposes of Section 6.4(b)), the related Payout Structure for such
Performance Period and the Maximum Aggregate Payment Amount, if any, applicable
to the RSUs subject to such Award.  The targets and other amounts established by
the Committee pursuant to the preceding sentence shall in each case be subject
to adjustment as determined by the Committee in its discretion as a result of
changes in accounting principles and other significant extraordinary items or
events; provided that in respect of any Award intended to qualify as
performance-based compensation within the meaning of section 162(m) of the Code,
such adjustments may only be made if and to the extent permitted by section
162(m) of the Code.
 
3.2 Powers of the Administrator.  The Administrator shall supervise the
administration and enforcement of the Program according to the terms and
provisions hereof and shall have the sole discretionary authority and all of the
powers necessary to accomplish these purposes.  The Administrator (which shall
be limited solely to the Committee with respect to clauses (e), (f), (g), (h),
(i) and (j) below and as described in clause (c) below) shall have all of the
powers specified for it under the Program, including, without limitation, the
power, right, or authority: (a) to designate an Eligible Employee as a
Participant with respect to a Performance Period at any time prior to the last
day of such period, (b) from time to time to establish rules and procedures for
the administration of the Program, which are not inconsistent with the
provisions of the Program or the Incentive Plan 2010, and any such rules and
procedures shall be effective as if included in the Program, (c) to construe in
its discretion all terms, provisions, conditions and limitations of the Program
and any Award, and to determine the number of RSUs subject to a Profit Based RSU
Award to a Participant (which determination with respect to any person who is
subject to Section 16 shall be made only by the Committee), (d) to correct any
defect or to supply any omission or to reconcile any inconsistency that may
appear in the Program in such manner and to such extent as the Administrator
shall deem appropriate, (e) to determine the Target EBITDAR Margin, the Stretch
EBITDAR Margin, the Cumulative Profit Sharing Pool Target Levels and the
Participant Base Amount Multiples, Entry Level LTIP Percentages, Target Level
LTIP Percentages and Stretch Level LTIP Percentages with respect to each
relevant Performance Period, (f) to determine the Cash Hurdle for each relevant
Performance Period, (g) to determine the Payout Structure and the Maximum
Aggregate Payment Amount, if any, for each Profit Based RSU Award, (h) to make
determinations as to whether the Performance Targets for the various Performance
Periods were satisfied, (i) to make determinations as to whether the Cash
Hurdles for the various Profit Based RSU Performance Periods were satisfied, (j)
to certify in writing, prior to the payment of any amount under the Program with
respect to a Performance Period, whether the Performance Targets relating to
such Performance Period and any other material terms of the Program have in fact
been satisfied, and (k) to make all other determinations necessary or advisable
for the administration of the Program. The Administrator may correct any defect
or supply any omission or reconcile any inconsistency in the Program or in any
Award or Award Notice in the manner and to the extent it shall deem expedient to
carry it into effect.
 
3.3 Administrator Decisions Conclusive; Standard of Care.  The Administrator
shall, in its sole discretion exercised in good faith (which, for purposes of
this Section 3.3, shall mean the application of reasonable business judgment),
make all decisions and determinations and take all actions necessary in
connection with the administration of the Program.  All such decisions,
determinations, and actions by the Administrator shall be final, binding, and
conclusive upon all persons.  However, in the event of any conflict in any such
determination as between the Committee and the Chief Executive Officer of the
Company, each acting in its or his capacity as Administrator of the Plan, the
determination of the Committee shall be conclusive. The Administrator shall not
be liable for any action or determination taken or made in good faith or upon
reliance in good faith on the records of the Company or information presented to
the Administrator by the Company’s officers, employees, or other persons
(including the Company’s outside auditors) as to matters the Administrator
reasonably believes are within such other person’s professional or expert
competence.  If a Participant disagrees with any decision, determination, or
action made or taken by the Administrator, then the dispute will be limited to
whether the Administrator has satisfied its duty to make such decision or
determination or take such action in good faith.  No liability whatsoever shall
attach to or be incurred by any past, present or future stockholders, officers
or directors, as such, of the Company or any of its Subsidiaries, under or by
reason of the Program or the administration thereof, and each Participant, in
consideration of receiving benefits and participating hereunder, expressly
waives and releases any and all claims relating to any such liability.
 
IV.   PARTICIPATION AND AWARD NOTICES
 
4.1 Participation.  Each individual who is an Eligible Employee on the first day
of a Performance Period shall automatically be a Participant and receive an
Award with respect to such Performance Period, unless otherwise determined by
the Administrator prior to the first day of the relevant Performance
Period.  LTIP Awards shall be made with respect to LTIP Performance Periods and
Profit Based RSU Awards shall be made with respect to Profit Based RSU
Performance Periods.  Each individual who becomes an Eligible Employee after the
first day of a Performance Period shall become a Participant and receive an
Award with respect to such Performance Period only if such individual is
selected prior to the last day of such Performance Period by the Administrator
in its sole discretion for participation in the Program with respect to such
Performance Period.  Unless otherwise determined by the Administrator, Payment
Amounts with respect to an LTIP Award for an individual who becomes a
Participant with respect to such Award after the first day of the related
Performance Period shall be pro-rated based on a fraction, the numerator of
which is (except as otherwise provided in Section 6.3 or Section 6.4) the number
of days during the period beginning on the date of such Participant’s
commencement of participation in the Program for such Performance Period and
ending on the last day of such Performance Period, and the denominator of which
is the total number of days in such Performance Period.  In addition, unless
otherwise determined by the Administrator, Payment Amounts under Section 6.2(b)
with respect to an individual who becomes a Participant with respect to a Profit
Based RSU Performance Period after the first day of such Performance Period
shall be pro-rated based on a fraction, the numerator of which is (except as
otherwise provided in Section 6.3) the number of days during the period
beginning on the date of such Participant’s commencement of participation in the
Program for such Performance Period and ending on the date of the applicable
payment under Section 6.2(b), and the denominator of which is (except as
otherwise provided in Section 6.3) the number of days in the period beginning on
the first day of the relevant Profit Based RSU Performance Period and ending on
the date of the applicable payment under Section 6.2(b).
 
4.2 Award Notices.  The Company shall provide an Award Notice to each Eligible
Employee who becomes a Participant with respect to a Performance Period within
90 days after such Eligible Employee becomes such a Participant.  With respect
to Profit Based RSU Awards to a Participant, the Administrator shall determine
in each case the number of RSUs subject to the Award as of the date of grant of
the Award.  Each Award Notice with respect to a Profit Based RSU Award shall
specify (a) the Performance Period to which the Award relates, (b) the
applicable Cumulative Profit Sharing Pool Target Levels and Cash Hurdle, (c) the
number of RSUs subject to the Award as of the date of grant of the Award, and
(d) the Payout Structure and the Maximum Aggregate Payment Amount, if any,
applicable to the Award.  Each Award Notice with respect to an LTIP Award shall
specify (A) the Performance Period to which the Award relates, (B) the
applicable Cash Hurdle, Target EBITDAR Margin and Stretch EBITDAR Margin, (C)
the applicable Base Amount Multiple, and (D) the applicable Payout Percentages
set forth in Section 2.1(dd) hereof with respect to the Participant applicable
upon the date of grant of the Award.
 
V.   INDUSTRY GROUP
 
5.1 Initial Designation.  The Industry Group shall consist of Alaska Air Group,
Inc., AMR Corporation, Delta Air Lines, Inc., Southwest Airlines Co., UAL
Corporation, and US Airways Group, Inc.; provided, however, that (a) within 90
days after the first day of each LTIP Performance Period, the Committee may in
its discretion add any United States certificated scheduled mainline air carrier
to, or remove any such company from, the Industry Group for such Performance
Period and (b) the Industry Group for each LTIP Performance Period shall be
subject to adjustment as provided in Section 5.2.
 
5.2 Adjustments to the Industry Group During an LTIP Performance Period.  Except
as provided in clause (a) of the proviso to Section 5.1, no company shall be
added to, or removed from, the Industry Group for an LTIP Performance Period
during such period; provided, however, that a company shall be removed from the
Industry Group for an LTIP Performance Period if (a) during such period, (i)
such company ceases to maintain publicly available statements of operations
prepared in accordance with applicable accounting rules, (ii) such company is
not the surviving entity in any merger, consolidation, or other non-bankruptcy
reorganization (or survives only as a subsidiary of an entity other than a
previously wholly owned subsidiary of such company), (iii) such company sells,
leases, or exchanges all or substantially all of its assets to any other person
or entity (other than a previously wholly owned subsidiary of such company), or
(iv) such company is dissolved and liquidated, or (b) more than 20% of such
company’s revenues (determined on a consolidated basis based on the regularly
prepared and publicly available statements of operations of such company
prepared in accordance with applicable accounting rules) for any fiscal year of
such company that ends during such Performance Period are attributable to the
operation of businesses other than such company’s airline business and such
company does not provide publicly available statements of operations with
respect to its airline business that are separate from the statements of
operations provided with respect to its other businesses.
 
VI.   AWARD PAYMENTS
 
6.1 Determinations and Certification by the Committee.  As soon as
administratively feasible after the end of each LTIP Performance Period, and as
soon as administratively feasible after the end of each Fiscal Year in a Profit
Based RSU Performance Period, as the case may be, the Committee shall determine
whether the applicable Performance Target for such Performance Period has been
met (including, with respect to a Profit Based RSU Performance Period, the
Cumulative Profit Sharing Pool Target Level, if any, that has been achieved) and
whether any other material terms relating to the payment of the related Awards
have been satisfied.  As soon as administratively feasible on or before each
Specified Payment Date under Section 6.2(b), the Committee shall determine
whether the Cash Hurdle for any Cash Hurdle Measurement Date related to such
Specified Payment Date has been met.  The Committee’s determination as to
whether the applicable Performance Target for a Performance Period, the Cash
Hurdle for a Cash Hurdle Measurement Date and any other material terms relating
to the payment of the related Awards have been satisfied shall be certified by
the Committee in writing (including by electronic mail transmission) and
delivered to the Secretary of the Company.  For purposes of the preceding
sentence, approved minutes of the Committee meeting in which the certification
is made shall be treated as a written certification.  Notwithstanding the
foregoing, each written certification by the Committee (including a
certification by electronic email transmission) under this Section 6.1 shall be
made by a date which will permit the Company to comply with the time of payment
requirements of Sections 6.2 and 6.3 (after giving effect to the provisions of
Section 6.7).
 
6.2 Eligibility for Payment of Awards.  Subject to the delayed payment
restrictions of Section 6.6, payments with respect to Awards shall be made as
follows:
 
(a) LTIP Awards.  Upon the Committee’s written certification in accordance with
Section 6.1 that the applicable LTIP Performance Target for an LTIP Performance
Period and any other material terms relating to the payment of the related
Awards have been satisfied, each Participant who has received an Award with
respect to the relevant Performance Period for which the related Performance
Target and other material terms have been satisfied, who has remained
continuously employed by the Company from the date he or she received such Award
until the last day of such Performance Period and who has not surrendered such
Award to the Company shall be entitled to the Payment Amount applicable to such
Participant’s Award for such Performance Period.  Except as provided in Section
6.3(a) and Section 6.4(a), if a Participant’s employment with the Company
terminates for any reason whatsoever prior to the last day of an LTIP
Performance Period, then such Participant shall not be entitled to receive any
payment under the Program with respect to his or her Award for such Performance
Period, unless otherwise determined by the Administrator or otherwise provided
in the Participant’s employment agreement with the Company.  Payment of the
amount to which a Participant becomes entitled pursuant to this Section 6.2(a)
shall be made by the Company on or before the 15th day of the third calendar
month following the end of the applicable Performance Period.
 
(b) Profit Based RSU Awards.  If the Committee certifies in writing in
accordance with Section 6.1 that a Profit Based RSU Performance Target has been
achieved as of the last day of a Fiscal Year in a Profit Based RSU Performance
Period, then each Participant who has received an Award with respect to such
Performance Period for which the related Performance Target and other material
terms (including the relevant Cash Hurdle for the Cash Hurdle Measurement Date)
have been satisfied shall receive the following payments with respect to the
achievement of such Performance Target as of the last day of such Fiscal Year,
provided that such Participant remains continuously employed by the Company from
the date he or she received such Award until the date of payment specified
below:
 
(i)           on the First Specified Payment Date for such Fiscal Year, a
payment in an amount equal to (A) one third of the number of RSUs subject to
such Award as of such Specified Payment Date multiplied by (B) the Profit Based
RSU Payment Percentage applicable to the Cumulative Profit Sharing Pool Target
Level achieved at the end of such Fiscal Year multiplied by (C) the Market Value
per Share as of such First Specified Payment Date;
 
(ii)           on the Second Specified Payment Date for such Fiscal Year, a
payment in an amount equal to (A) one third of the number of RSUs subject to
such Award as of such Specified Payment Date multiplied by (B) the Profit Based
RSU Payment Percentage applicable to the Cumulative Profit Sharing Pool Target
Level achieved at the end of such Fiscal Year multiplied by (C) the Market Value
per Share as of such Second Specified Payment Date; and
 
(iii)           on the Third Specified Payment Date for such Fiscal Year, a
payment in an amount equal to (A) one third of the number of RSUs subject to
such Award as of such Specified Payment Date multiplied by (B) the Profit Based
RSU Payment Percentage applicable to the Cumulative Profit Sharing Pool Target
Level achieved at the end of such Fiscal Year multiplied by (C) the Market Value
per Share as of such Third Specified Payment Date.
 
Notwithstanding the foregoing, if the Cash Hurdle for the relevant Profit Based
RSU Performance Period has not been achieved as of an applicable Specified
Payment Date set forth above and been certified by the Committee in writing in
accordance with Section 6.1, then such Specified Payment Date shall be deferred
and shall be deemed to occur on the next annual anniversary date of the original
Specified Payment Date for which the Committee certifies in writing in
accordance with Section 6.1 that such Cash Hurdle was achieved; provided,
however, that if such Cash Hurdle is not so achieved on or before the first day
of the 87th month following the end of the Fiscal Year to which such Specified
Payment Date relates, then no payment shall be made under this Section 6.2(b)
for such Specified Payment Date with respect to the related Profit Based RSU
Award.  Except as provided in Section 6.3(b) and Section 6.4(b), if a
Participant’s employment with the Company terminates for any reason whatsoever
prior to a payment date specified in this Section 6.2(b), then such Participant
shall not be entitled to receive any payment with respect to his or her Profit
Based RSU Award for such payment date or for any subsequent payment date, unless
otherwise determined by the Administrator or otherwise provided in the
Participant’s employment agreement with the Company.
 
Notwithstanding the preceding provisions of this Section 6.2(b) or the
provisions of Sections 6.3(b) and 6.4(b), in no event shall the aggregate
payments under the Program to a Participant with respect to an RSU subject to a
Profit Based RSU Award exceed an amount equal to the Maximum Aggregate Payment
Amount, if any, applicable to such RSU.  To the extent that any payment provided
under the Program with respect to an RSU (determined without regard to the
limitation described in the preceding sentence) would, together with all prior
payments made with respect to such RSU, exceed the limitation described in the
preceding sentence, then such excess shall not be paid under the Program and the
holder of such RSU shall have no rights or entitlements to any such excess
amount.
 
6.3 Death, Disability or Retirement.
 
(a)           LTIP Awards.  Except as provided in Section 6.4(a) and except as
specifically provided in a Participant’s employment agreement or retirement
agreement with the Company, if during an LTIP Performance Period with respect to
which a Participant has received an Award, such Participant dies or becomes
Disabled or Retires, then as to such Participant only (i) the Administrator,
with respect to each LTIP Performance Period that began prior to the date of
such Participant’s death, Disability or Retirement and which has not ended as of
such date, shall as promptly as practicable determine (based on publicly
available data with respect to each LTIP Performance Period that began prior to
the date of such Participant’s death, Disability or Retirement and which has not
ended as of such date) the Company’s EBITDAR Margin and the Entry EBITDAR Margin
through the most recent practicable date and the Company’s cash flow through the
most recent practicable date, and the Company’s resulting cash, cash equivalents
and short term investments, excluding restricted cash, cash equivalents and
short term investments at the most recent practicable date, and shall determine,
based on such data and publicly available data with respect to the companies
contained in the Industry Group (and, if deemed appropriate by the
Administrator, annualizing or otherwise making assumptions with respect to any
relevant data), whether the Company has achieved the relevant LTIP Performance
Target through such most recent practicable date (and if so, the LTIP
Performance Target shall be deemed to have been met, as to such Participant
only), and (ii) the provisions of Sections 6.1 and 6.2(a) shall cease to apply
with respect to each such Performance Period.  Except as provided in Section
6.4(a) and except as specifically provided in a Participant’s employment
agreement or retirement agreement with the Company, with respect to each LTIP
Performance Period that began prior to the date of such Participant’s death,
Disability or Retirement and which has not ended as of such date with respect to
which the LTIP Performance Target has been satisfied in the manner described in
clause (i) of the preceding sentence, such Participant (or, in the case of
death, such Participant’s estate) shall (A) receive a payment from the Company,
within five business days after the determination by the Administrator referred
to in clause (i) of the foregoing sentence (but in no event later than March 15
of the calendar year following the calendar year in which occurred the
Participant’s death, Disability or Retirement), equal to the relevant Payment
Amount applicable to such Participant’s LTIP Award for such LTIP Performance
Period multiplied by a fraction, the numerator of which is the number of days
during the period beginning on the date of such Participant’s commencement of
participation in the Program for such LTIP Performance Period and ending on the
date such Participant died, became Disabled or Retired, and the denominator of
which is the number of days in the entire LTIP Performance Period, and (B) not
be entitled to any additional payment under the Program with respect to such
LTIP Performance Period.
 
(b)           Profit Based RSU Awards.  Except as provided in Section 6.4(b) and
except as specifically provided in a Participant’s employment agreement or
retirement agreement with the Company, if during a Profit Based RSU Performance
Period with respect to which a Participant has received an Award (or after such
Performance Period has ended but prior to the date such Participant has received
all payments to which such Participant may have otherwise been entitled to under
Section 6.2(b) if such Participant had continued to be employed by the Company),
such Participant dies or becomes Disabled or Retires, then, as to such
Participant only, such Participant shall receive a payment on the Applicable
Specified Payment Date (as defined below) in an amount equal to the aggregate
remaining individual payments (each, an “Individual Payment”) that such
Participant would have otherwise received with respect to such Award pursuant to
the provisions of Section 6.2(b) determined as if such Participant had remained
continuously employed by the Company until the applicable payment date and
assuming that the Cash Hurdle applicable to each such Individual Payment was
achieved at the earliest relevant time, except that:
 
(A)           each such Individual Payment shall be multiplied by a fraction,
the numerator of which is the number of days during the period beginning on the
date of such Participant’s commencement of participation in the Program for the
relevant Profit Based RSU Performance Period and ending on the date such
Participant died, became Disabled or Retired, and the denominator of which is
the number of days in the period beginning on the first day of the relevant
Profit Based RSU Performance Period and ending on the earliest date after the
date such Participant died, became Disabled or Retired as of which payment of
such Individual Payment could have been made under Section 6.2(b) (determined
based upon the assumption that the Cash Hurdle applicable to such payment was
satisfied); and
 
(B)           no payments shall be made to or for the benefit of such
Participant with respect to any Profit Based RSU Performance Target that is
achieved with respect to a Fiscal Year that begins after the date of such
Participant’s death, Disability or Retirement.
 
For purposes of the preceding sentence, the “Applicable Specified Payment Date”
means, with respect to each relevant Profit Based RSU Performance Period, the
Specified Payment Date next occurring (and for which the Cash Hurdle was
actually achieved) with respect to such Performance Period after the Fiscal Year
in which the Participant died, became Disabled or Retired.
 
Notwithstanding the foregoing, except as specifically provided in a
Participant’s employment agreement or retirement agreement with the Company, (1)
if a Change in Control occurs after the date of such Participant’s death,
Disability or Retirement, then each payment to which such Participant may still
be entitled to pursuant to the preceding provisions of this Section 6.3(b) as of
the date of such Change in Control that has not previously been paid to such
Participant shall be paid to such Participant within five business days after
the date of such Change in Control, and (2) each such payment shall be
determined in the manner described in such provisions, except that the amount of
such payment shall be based on the Market Value per Share as of the date of such
Change in Control (rather than as of the date specified in Section 6.2(b)).
 
6.4 Change in Control.
 
(a) LTIP Awards.  Upon the occurrence of a Change in Control, with respect to
each Participant who is employed by the Company on the day immediately preceding
the date of such Change in Control, (i) the LTIP Performance Targets, including
achievement of the Stretch EBITDAR Margin, for each relevant Performance Period
that began prior to the date of such Change in Control and which has not ended
as of such date shall be deemed to have been satisfied, and (ii) the provisions
of Sections 6.1, 6.2(a) and 6.3(a) shall cease to apply with respect to each
such Performance Period.
 
If a Change in Control occurs during an LTIP Performance Period, then, on or
before the Applicable Payment Date (as defined below) following the end of each
calendar year in such LTIP Performance Period ending on or after the date of
such Change in Control, each Retirement Eligible Participant (as defined below)
with respect to such calendar year who has received an LTIP Award with respect
to such LTIP Performance Period shall receive a payment from the Company equal
to (i) the Payment Amount applicable to such Participant’s LTIP Award for such
LTIP Performance Period (determined as if such Participant had Retired on the
last day of such calendar year) multiplied by a fraction, the numerator of which
is the number of days during the period beginning on the date of such
Participant’s commencement of participation in the Program for such LTIP
Performance Period and ending on the last day of such calendar year, and the
denominator of which is the number of days in the entire LTIP Performance
Period, minus (ii) the aggregate payments, if any, made to such Participant
pursuant to this paragraph with respect to prior calendar years.  For purposes
of the preceding sentence, (A) the “Applicable Payment Date” with respect to a
calendar year shall mean the fifteenth day of the third calendar month following
the end of such year (or, in the case of the last calendar year in an LTIP
Performance Period, such term shall mean the fifth business day after the end of
such year), and (B) a Participant shall be considered a “Retirement Eligible
Participant” with respect to a calendar year if such Participant was eligible to
Retire during such year and did not suffer a Qualifying Event, die, become
Disabled or Retire during such year.
 
If a Change in Control occurs and on the date thereof or thereafter during an
LTIP Performance Period described in the first paragraph of this Section 6.4(a)
a Participant who has received an LTIP Award with respect to such LTIP
Performance Period suffers a Qualifying Event or subsequent to the Change in
Control dies, becomes Disabled, or Retires, then, with respect to each such LTIP
Performance Period, such Participant (or, in the case of death, such
Participant’s estate) shall (i) within five business days after the occurrence
of the Qualifying Event, death, Disability or Retirement, receive a payment from
the Company equal to (A) the Payment Amount applicable to such Participant’s
LTIP Award for such LTIP Performance Period multiplied by a fraction, the
numerator of which is the number of days during the period beginning on the date
of such Participant’s commencement of participation in the Program for such LTIP
Performance Period and ending on the date such Participant died, became
Disabled, Retired or suffered the Qualifying Event, and the denominator of which
is the number of days in the entire LTIP Performance Period, minus (B) the
aggregate payments, if any, made or payable to such Participant pursuant to the
second paragraph of this Section 6.4(a) with respect to calendar years that
ended prior to the date of such Participant’s Qualifying Event, death,
Disability or Retirement, and (ii) not be entitled to any additional payment
under the Program with respect to such LTIP Performance Period (other than any
unpaid amount owed to such Participant pursuant to the second paragraph of this
Section 6.4(a) with respect to a calendar year that ended prior to the date of
such Participant’s Qualifying Event, death, Disability or Retirement).
 
If a Change in Control occurs and a Participant who has received an Award with
respect to an LTIP Performance Period described in the first paragraph of this
Section 6.4(a) did not die, become Disabled, Retire or suffer a Qualifying Event
during such Performance Period and such Participant remained continuously
employed by the Company from the date he or she received such Award until the
last day of such Performance Period, then, with respect to each such Performance
Period, such Participant shall receive a payment from the Company within five
business days after the last day of such Performance Period in an amount equal
to (i) the Payment Amount applicable to such Participant’s Award for such
Performance Period, minus (ii) the aggregate payments, if any, made or payable
to such Participant pursuant to the second paragraph of this Section 6.4(a) with
respect to such Award.
 
(b)           Profit Based RSU Awards.  Upon the occurrence of a Change in
Control, (i) the Cash Hurdle for each Profit Based RSU Performance Period that
began prior to the date of such Change in Control and for which a potential for
payment under Sections 6.2(b) or 6.3(b) exists as of the date of such Change in
Control shall be deemed to have been satisfied, and (ii) the Profit Based RSU
Performance Targets for each Profit Based RSU Performance Period that began
prior to the date of such Change in Control and which has not ended as of such
date shall be deemed to have been satisfied for the Fiscal Year in which the
Change in Control occurs at the Cumulative Profit Sharing Pool Target Level
established by the Committee for purposes of this Section 6.4(b) at the time of
grant of the related Award (provided that this clause (ii) shall not be
applicable with respect to any such Profit Based RSU Performance Period if such
Profit Based RSU Performance Target was satisfied in a Fiscal Year that ended
prior to the Fiscal Year in which such Change in Control occurs at such
Cumulative Profit Sharing Pool Target Level or a higher level).  Notwithstanding
any provision in the Program to the contrary, upon the occurrence of a Change in
Control, no Profit Based RSU Performance Target may be achieved with respect to
a Fiscal Year that begins after the date of such Change in Control, and no
payments shall be made to or for the benefit of any Participant with respect to
any Profit Based RSU Performance Target that would have otherwise been achieved
for any such Fiscal Year.
 
If a Change in Control occurs, then the provisions of Sections 6.2(b) and 6.3(b)
shall continue to apply to the Profit Based RSU Performance Periods described in
the preceding paragraph with the following modifications:
 
(i)           certification by the Committee under Section 6.1 of the
achievement of the relevant Profit Based RSU Performance Target and Cash Hurdle
shall not be required;
 
(ii)           the Payment Amount described in Section 6.2(b) as of each
applicable Specified Payment Date that occurs after the date of such Change in
Control shall be based on the Market Value per Share as of the date of such
Change in Control (rather than the Market Value per Share as of such Specified
Payment Date); and
 
(iii)           if on or after the occurrence of such Change in Control and
prior to receiving all payments pursuant to Section 6.2(b) with respect to such
Profit Based RSU Performance Periods a Participant who has received a Profit
Based RSU Award with respect to such Profit Based RSU Performance Periods
suffers a Qualifying Event or subsequent to the Change in Control dies, becomes
Disabled, or Retires, then such Participant (or, in the case of death, such
Participant’s estate) shall (A) within five business days after the occurrence
of the Qualifying Event, death, Disability or Retirement, receive a payment from
the Company equal to the aggregate of such remaining Payment Amounts, and (B)
not be entitled to any additional payment under the Program with respect to such
Payment Amounts; provided, however, that if a Participant who has received a
Profit Based RSU Award with respect to such Profit Based RSU Performance Periods
is eligible to Retire as of the date of such Change in Control or continues in
employment with the Company after such Change in Control until the date such
Participant first becomes eligible to Retire, and if such Participant does not
suffer a Qualifying Event, die, become Disabled or Retire prior to such
Participant’s Applicable Retirement Date (as defined below), then the payments
described in the preceding provisions of this clause (iii) shall not be made
following such Participant’s Retirement as provided above, but, rather, shall be
made on or before the March 15 that next follows such Participant’s Applicable
Retirement Date.
 
For purposes of clause (iii) of the preceding sentence, a Participant’s
“Applicable Retirement Date” is the date that is five business days before March
15 of the calendar year next following the later of (x) the calendar year in
which such Change in Control occurs or (y) the calendar year in which such
Participant first became eligible to Retire.
 
6.5 Form of Payment of Awards.  All payments to be made under the Program to a
Participant with respect to an Award shall be paid in a single lump sum payment
in cash; provided, however, that, to the extent permitted and subject to any
limitations under the Incentive Plan 2010 and applicable laws and securities
exchange rules, the Committee may, in its sole discretion, direct that payment
of Profit Based RSU Awards be made either (a) in shares of Company Stock, but if
and only if at the time of payment the Company has an effective registration
statement under the Securities Act of 1933, as amended, covering the issuance of
Company Stock under the Program, or (b) in a combination of cash and/or shares
of Company Stock.  If the Committee elects to direct the Company to pay all or a
portion of a payment due for Profit Based RSU Awards in shares of Company Stock,
then the number of shares of Company Stock shall be determined by multiplying
(i) one third of the number of RSUs subject to such Award that are to be so paid
in Company Stock by (ii) the Profit Based RSU Payment Percentage applicable to
the Cumulative Profit Sharing Pool Target Level achieved with respect to the
payment to be made in shares on the Specified Payment Date, rounding such number
of shares down to the nearest whole share.  Notwithstanding the preceding
provisions of this Section 6.5, if a payment to be made under the Program to a
Participant with respect to a Profit Based RSU Award is limited due to the
application of the Program limitations relating to the Maximum Aggregate Payment
Amount, then such payment may not be made in shares of Company Stock.
 
6.6 Delayed Payment Restriction.  With respect to a Participant who is
identified as a specified employee (within the meaning of section
409A(a)(2)(B)(i) of the Code and as determined by the Company in accordance with
any of the methods permitted under the regulations issued under section 409A of
the Code) and who is to receive a payment hereunder (which payment is not a
“short-term deferral” for purposes of section 409A of the Code) on account of
such Participant’s separation from service (within the meaning of section
409A(a)(2)(A)(i) of the Code and applicable administrative guidance thereunder,
but excluding a separation from service by reason of death or Disability), the
payment to such Participant shall not be made prior to the earlier of (a) the
date that is six months after the Participant’s termination of employment or (b)
the date of death of the Participant.  In such event, any payment to which the
Participant would have otherwise been entitled during the first six months
following the Participant’s termination of employment (or, if earlier, prior to
the Participant’s date of death) shall be accumulated and paid in the form of a
single lump sum payment to the Participant on the date that is six months after
the Participant’s termination of employment or to the Participant’s estate on
the date of the Participant’s death, as applicable.
 
6.7 Time of Payment Obligations.  Any obligation hereunder to make a payment on
a specified date shall be deemed to have been satisfied in the event that such
payment is made within five business days after such specified date; provided,
however, that, with respect to a payment that is intended to qualify as a
“short-term deferral” under section 409A of the Code, in no event shall such
payment be made later than the date required in order for such payment to so
qualify.
 
VII.   TERMINATION AND AMENDMENT OF PROGRAM
 
7.1 Termination and Amendment.  Subject to the terms of this Section 7.1, the
Committee may amend the Program at any time and from time to time, and the
Committee may at any time terminate the Program (in its entirety or as it
applies to one or more specified Subsidiaries) with respect to Performance
Periods that have not commenced as of the date of such Committee action;
provided, however, that, (a) except as provided in the following sentence, the
Program may not be amended in a manner that would impair the rights of any
Participant with respect to any outstanding Award without the consent of such
Participant, and (b) to the extent required by section 409A of the Code, the
Program may not be amended or terminated in a manner that would give rise to an
impermissible acceleration of the time or form of a payment of a benefit under
the Program pursuant to section 409A(a)(3) of the Code and any regulations or
guidance issued thereunder.  Notwithstanding anything in the Program or an Award
Notice to the contrary, if the Committee determines that the terms of the
Program and/or any Award Notice do not, in whole or in part, satisfy the
requirements of section 409A of the Code (or the requirements for an exemption
to the application of section 409A of the Code), then the Committee, in its sole
discretion, may unilaterally modify the Program and any such Award Notice in
such manner as it deems appropriate to comply with such section and any
regulations or guidance issued thereunder (or to qualify for an exemption to the
application of such section).  No Participant’s participation herein may be
terminated in contemplation of or in connection with a Change in Control.  The
Program may not be amended or terminated in contemplation of or in connection
with a Change in Control unless adequate and effective provision for the making
of all payments otherwise payable pursuant to Section 6.4 of the Program (as in
effect on the date of the adoption of the Program by the Committee) with respect
to such Change in Control shall be made in connection with any such amendment or
termination.  The Committee shall remain in existence after the termination of
the Program for the period determined necessary by the Committee to facilitate
the termination of the Program and the payment of any outstanding Awards
hereunder, and all provisions of the Program that are necessary, in the opinion
of the Committee, for equitable operation of the Program during such period
shall remain in force.
 
VIII.   MISCELLANEOUS PROVISIONS
 
8.1 No Effect on Employment Relationship.  Except as expressly provided
otherwise herein, for all purposes of the Program, a Participant shall be
considered to be in the employment of the Company as long as he or she has not
incurred a separation from service with the Company and its affiliates within
the meaning of section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder; provided, however, that whether such
a separation from service has occurred shall be determined based upon a
reasonably anticipated permanent reduction in the level of bona fide services to
be performed to no more than 20% (or 49% if the Participant will no longer serve
as an officer of the Company) of the average level of bona fide services
provided in the immediately preceding 36 months.  Nothing in the adoption of the
Program, the grant of Awards, or the payment of amounts under the Program shall
confer on any person the right to continued employment by the Company or any
Subsidiary or affect in any way the right of the Company (or a Subsidiary, if
applicable) to terminate such employment at any time.  Unless otherwise provided
in a written employment agreement, the employment of each Participant shall be
on an at-will basis, and the employment relationship may be terminated at any
time by either the Participant or the Participant’s employer for any reason
whatsoever, with or without cause.  Any question as to whether and when there
has been a termination of a Participant’s employment for purposes of the
Program, and the reason for such termination, shall be determined solely by and
in the discretion of the Administrator, and its determination shall be final,
binding, and conclusive on all parties.
 
8.2 Prohibition Against Assignment or Encumbrance.  No Award or other right,
title, interest, or benefit hereunder shall ever be assignable or transferable,
or liable for, or charged with any of the torts or obligations of a Participant
or any person claiming under a Participant, or be subject to seizure by any
creditor of a Participant or any person claiming under a Participant.  No
Participant or any person claiming under a Participant shall have the power to
anticipate or dispose of any Award or other right, title, interest, or benefit
hereunder in any manner until the same shall have actually been distributed free
and clear of the terms of the Program.  Payments with respect to an Award shall
be payable only to the Participant (or (a) in the event of a Disability that
renders such Participant incapable of conducting his or her own affairs, any
payment due under the Program to such Participant shall be made to his or her
duly appointed legal representative and (b) in the event of the death of a
Participant, any payment due under the Program to such Participant shall be made
to his or her estate). Notwithstanding the preceding provisions of this
paragraph, the Administrator shall comply with the terms of any qualified
domestic relations order (as defined in the Incentive Plan 2010) providing for
the transfer or assignment of all or any portion of a Participant’s interest
under the Program.  The provisions of the Program shall be binding on all
successors and permitted assigns of a Participant, including without limitation
the estate of such Participant and the executor, administrator or trustee of
such estate, or any receiver or trustee in bankruptcy or representative of the
Participant’s creditors.
 
8.3 Unfunded, Unsecured Program.  The Program shall constitute an unfunded,
unsecured obligation of the Company to make payments of incentive compensation
to certain individuals from its general assets in accordance with the
Program.  Each Award granted under the Program merely constitutes a mechanism
for measuring such incentive compensation and does not constitute a property
right or interest in the Company, any Subsidiary, or any of their
assets.  Neither the establishment of the Program, the granting of Awards, nor
any other action taken in connection with the Program shall be deemed to create
an escrow or trust fund of any kind.
 
8.4 No Rights of Participant.  No Participant shall have any security or other
interest in any assets of the Company or any Subsidiary or in Company Stock as a
result of participation in the Program (except after payment thereof to the
Participant).  Participants and all persons claiming under Participants shall
rely solely on the unsecured promise of the Company set forth herein, and
nothing in the Program, an Award or an Award Notice shall be construed to give a
Participant or anyone claiming under a Participant any right, title, interest,
or claim in or to any specific asset, fund, entity, reserve, account, or
property of any kind whatsoever owned by the Company or any Subsidiary or in
which the Company or any Subsidiary may have an interest now or in the future;
but each Participant shall have the right to enforce any claim hereunder in the
same manner as a general creditor.  Neither the establishment of the Program nor
participation hereunder shall create any right in any Participant to make any
decision, or provide input with respect to any decision, relating to the
business of the Company or any Subsidiary.
 
8.5 Tax Withholding.  The Company and the Subsidiaries shall deduct and
withhold, or cause to be withheld, from a Participant’s payment, including the
delivery of Company Stock, made under the Program, or from any other payment to
such Participant, an amount necessary to satisfy any and all tax withholding
obligations arising under applicable local, state, federal, or foreign laws
associated with such payment.  The Company and the Subsidiaries may take any
other action as may in their opinion be necessary to satisfy all obligations for
the payment and withholding of such taxes.
 
8.6 No Effect on Other Compensation Arrangements.  Nothing contained in the
Program or any Participant’s Award or Award Notice shall prevent the Company or
any Subsidiary from adopting or continuing in effect other or additional
compensation arrangements affecting any Participant.  Nothing in the Program
shall be construed to affect the provisions of any other compensation plan or
program maintained by the Company or any Subsidiary.
 
8.7 Subsidiaries.  The Company may require any Subsidiary employing a
Participant to assume and guarantee the Company’s obligations hereunder to such
Participant, either at all times or solely in the event that such Subsidiary
ceases to be a Subsidiary.
 
8.8 Governing Law.  The Program shall be construed in accordance with the laws
of the State of Texas.
 
